Title: Thomas Jefferson to James Monroe, 14 May 1820
From: Jefferson, Thomas
To: Monroe, James


					
						Dear Sir
						
							Monticello
							May 14. 20
						
					
					Your favor of the 3d is recieved and always with welcome. these texts of truth relieve me from the floating falsehoods of the public papers.   I confess to you I am not sorry for the non-ratification of the Spanish treaty. our assent to it has proved our desire to be on friendly terms with Spain; their dissent, the imbecility and malignity of their government towards us. that we have placed them in the wrong in the eyes of the world, and that is well. but to us the province of Techas will be the richest state of our union, without any exception. it’s Southern part will make more sugar than we can consume and the Red river, on it’s North, is the most luxuriant country on earth. Florida, moreover, is our’s. every nation in Europe considers it such of right. we need not care for it’s occupation in time of peace, and, in war, the first cannon makes it ours without offence to any body. the friendly advisements too of Russia and France, as well as the change of government in Spain, now ensured, require a further and respectful forbearance. while their request will rebut the plea of prescriptive possession, it will give us a right to their approbation when taken in the maturity of circumstances. I really think too that neither the state of our finances, the condition of our country, nor the public opinion urges us to precipitation into war. the treaty has had the valuable effect of strengthening our title to Techas because the cession of the Floridas in exchange for Techas imports an acknolegement of our right to it. this province moreover, the Floridas & possibly Cuba will join us on the acknolegement of their independance, a measure to which their new government will probably accede voluntarily.   but why should I be saying all this to you, of whose mind all the circumstances of this affair have had possession for years?   I shall rejoice to see you here; and were I to live to see you here finally, it would be a day of Jubilee. but our days are all numbered, & mine are not many. God bless you & preserve you muchos años.
					
						
							Th: Jefferson
						
					
				